Citation Nr: 0912967	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to June 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In April 2007, and July 2008, the Board 
remanded the claims for additional development, which at that 
time included the issue of service connection for a left 
ankle disability.  However, in February 2009, the RO granted 
service connection for a left ankle disability.  

The issues of entitlement to service connection for a 
bilateral foot disability, and a right knee disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The Veteran does not have a low back, right ankle, or left 
knee disability that was caused or aggravated by his service.    




CONCLUSION OF LAW

A low back, right ankle, and left knee disability were not 
caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a low back, right ankle, and 
left knee disability that were caused by his service.  During 
his hearing, held in August 2006, he testified that he hurt 
his back, sprained both of his ankles, and hurt his left knee 
while playing football.  He further testified that he also 
hurt his back while loading artillery shells, and that he 
hurt his ankles while running.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  However, service connection 
may be granted for diseases, but not defects, of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  
Service connection may also be granted for a disability that 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  Id.

The Veteran's service treatment reports show that on 
September 23rd and 24th of 1975, he was treated for complaints 
of a six-day history of low back pain after playing football.  
He denied any trauma.  The assessment was muscle strain.  An 
associated X-ray report noted Stage I spondylolisthesis L5 on 
S1, otherwise negative.  Service treatment reports do not 
show that the Veteran received any treatment for right ankle 
symptoms.  In this regard, a November 4, 1975 report appears 
to erroneously note that the right ankle was being treated.  
However, this appears to be an erroneous notation, as the 
earlier (November 2, 1975) report clearly indicates that the 
left ankle was injured.  

The Veteran's separation examination report, dated in June 
1976, did not contain any relevant findings, providing 
evidence against these claims.

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1993 and 2008.  This 
evidence includes a VA examination report, dated in August 
1993, which shows that the Veteran reported ankle symptoms, 
with a history of two right lower extremity injuries during 
service.  

On examination, the right ankle had no deformity or swelling 
and a normal range of motion.  The diagnosis was status 
postoperative right ankle injury with DJD (degenerative joint 
disease) of the ankle (apparently based on a diagnosis in an 
associated X-ray report of probable DJD).  

A VA examination report, dated in December 1993, shows that 
the Veteran reported a 15-year history of back pain.  He 
stated that he had not had a back injury.  He further 
asserted that he had injured his right foot on two occasions 
during service, and that it had been casted for two weeks.  

On examination, he was noted to be morbidly obese, weighing 
over 300 pounds.  The diagnoses note spondylolysis, 
spondylolisthesis, and status postoperative right foot and 
ankle injury with DJD (degenerative joint disease).  An 
associated X-ray for the right foot was normal, and an 
associated X-ray for the right ankle contained an impression 
of "probably post-traumatic mild DJD."  An associated X-ray 
report for the lumbar spine contains an impression of L5 
spondylolysis with first degree spondylolisthesis.  

The next medical evidence is dated over ten years later.  
Specifically, private treatment reports from K.M.R., M.D., 
dated between 2004 and 2005, show the following: in October 
2004, he was noted to have left knee arthritis, and was 
advised to go on exercise and weight reduction programs.  In 
November 2004, he received treatment for complaints that 
included back pain and ankle pain, which the Veteran 
attributed to service.  The report notes that he has 
"advanced osteoarthritic changes for his age group in his 
back, knees, and ankles," and states, "It appears 
reasonable to attribute these ongoing difficulties as an 
aggravation of a natural progression of disease due to his 
injuries and activities performed decades ago while under the 
military service."  

Reports, dated in January 2005, note that the Veteran weighed 
320 pounds, that he has osteoarthritis changes of the ankle 
(the right or left ankle is not specified), and 
osteoarthritis of the knees.    

A VA examination report, dated in September 2005, shows that 
the diagnoses note chronic lumbar sprain with degenerative 
disc diseases L5-S1 and spondylolisthesis Grade I, and right 
ankle degenerative arthritis.  The examiner stated that the 
Veteran's injuries were most likely caused by or a result of 
inservice injuries.  

A VA examination report, dated in November 2008, shows that 
the examiner stated that the Veteran's claims folder had been 
reviewed.  The report shows that the Veteran asserted that he 
had sprained his right ankle during service in November 1975, 
and that he twisted his knee (the right or left knee was not 
specified) in 1975.  He reported a post-service left knee 
injury while playing football while on a university team in 
1977.  The diagnoses noted degenerative arthritis of the 
right ankle and left knee, and congenital spondylolisthesis 
of L5 on S1 with lumbar strain.  

The examiner concluded, "I do not feel that the lumbar 
strain that he had in 1975 is related to his recent back 
symptoms which have now pretty much subsided.  His 
spondylolisthesis is felt to be congenital, and I do not find 
any service-connected disability for his back."  

With regard to the left knee, the examiner stated that the 
degenerative arthritis was mulitfactorial, relating to the 
post-service football injury, his weight, "and to some 
extent the injury he had in service."  He indicated that the 
(alleged) left knee injury in service "is contributing to 
it," but stated that he could not assign a percentage to any 
risk factors.  

A decision of the Social Security Administration (SSA), dated 
in March 2006, indicates that the Veteran was determined to 
be disabled as of September 2004, due to conditions that 
included degenerative disc disease of the lumbar spine, and 
osteoarthritis of the knees and ankles.  

A lay statement from L.B.L., dated in October 2006, shows 
that the author asserts that he served with the Veteran, who 
injured his knee (the right or left was not specified) during 
a sports event and had fluid drained from his knee at least 
once. 

For all claims, which involve weight-bearing joints, the 
Board first notes that the Veteran is shown to have a post-
service history of morbid obesity since at least 1993, and to 
have played college football.  With regard to the low back, 
the service treatment reports show treatment for low back 
symptoms over a two-day period in September 1975, with no 
subsequent treatment during the Veteran's remaining nine 
months of service.  The Veteran's June 1976 separation 
examination report does not contain any relevant findings.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

The earliest medical evidence of a low back disability is 
dated in 1993.  This is approximately 16 years after 
separation from service; there is no record of treatment for 
low back symptoms prior to this time.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service- 
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Furthermore, the November 2008 VA opinion essentially states 
that the Veteran does not have a low back disorder due to his 
service.  This opinion weighs heavily against the claim; it 
is the only opinion of record shown to have been based on a 
review of the Veteran's C-file.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  To the extent that the Veteran is 
shown to have spondylolisthesis, the VA examiner indicated 
that this is a congenital disorder, and compensation 
therefore may not be granted for this condition.  VAOPGCPREC 
82-90.  

In addition, there is no competent evidence to show that this 
congenital condition was subject to a superimposed disease or 
injury during service, or that it was otherwise aggravated by 
service.  Id.  

While there is evidence in the claims file that supports this 
claim, the Board must find that the service and post-service 
treatment records, along with the VA examination cited above, 
provides highly probative evidence against this claim, 
outweighing the evidence that supports this claim. 

With regard to the right ankle, and the left knee, the 
Veteran's service treatment reports not show that he received 
any treatment for right ankle, or left knee, symptoms, nor 
was a right ankle condition, or a left knee condition, noted 
in his separation examination report.   Therefore, chronic 
conditions are not shown during service.  See 38 C.F.R. 
§ 3.303.  The Veteran is shown to have reported a post-
service left knee injury while playing football for a 
university team in 1977.  The earliest medical evidence of a 
right ankle or left knee disability is dated in 1993.  This 
is approximately 16 years after separation from service; 
there is no record of treatment for right ankle or left knee 
symptoms prior to this time.  Again, this lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  Maxson; Forshey.  There is no competent and 
probative evidence to show that the Veteran has a right 
ankle, or left knee, disability due to his service.  

To the extent that the November 2008 VA examiner stated that 
the Veteran's left knee condition was "mulitfactorial," to 
include "to some extent the injury he had in service," the 
Veteran's service treatment report do not show that he was 
ever treated for left knee symptoms, or otherwise sustained a 
left knee injury.  Therefore, this aspect of the opinion is 
based on an inaccurate factual premise, and is afforded no 
probative value.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 
(1993).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

With regard to all claims, there is no medical evidence to 
show that arthritis  of the right ankle, left knee, or low 
back, was manifest to a compensable degree within one year of 
separation from service many years ago.  See 38 C.F.R. §§ 
3.307, 3.309.  

In reaching these decisions, the Board has considered the 
September 2005 VA examination report, in which the examiner 
indicated that the Veteran had "suffered injuries while on 
active duty in the Marine Corps" to his back, ankles, and 
left knee, and the examiner indicated that the Veteran has 
current conditions of those joints that were related to his 
service.  However, there is no medical evidence of a right 
ankle injury, or a left knee injury, during service.  With 
regard to the low back, there was a two-day treatment about 
nine months prior to separation from service, at which time 
the Veteran denied any trauma.  There was no evidence of 
pathology, and a low back disorder was not noted in the 
Veteran's separation examination report.  Therefore, when 
this examination report is read in context, it appears that 
the examiner based his opinion on an incorrect factual basis, 
and/or an inaccurate history as provided by the Veteran.  See 
Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words).  
However, an opinion based on an inaccurate factual premise 
has no probative value.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 
(1993).  

In addition, the examiner's opinion does not include a 
significantly detailed rationale, or a discussion of clinical 
findings during service or thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  With regard to the 
November 2004 opinion from Dr. K.M.R., it is not shown to 
have been based on a review of the Veteran's C-file, or any 
other detailed and reliable medical history, and it does not 
include a significantly detailed rationale, or a discussion 
of clinical findings during service or thereafter.  Buchanan; 
Prejean.  In addition, this opinion appears to have been 
based on an incorrect factual basis, and/or an inaccurate 
history as provided by the Veteran, as it assumes that knee 
and right ankle injuries were shown during service.  These 
opinions are therefore afforded no probative value.  
Kowalski; Reonal.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.    

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  

With respect to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that low back, right ankle, and left knee 
disabilities are related to service many years ago, and these 
are not contentions capable of lay diagnosis.  See Espiritu; 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the Veteran's service treatment reports are 
considered in conjunction with the post-service medical 
record (which indicates that the Veteran was not treated for 
left knee or right ankle symptoms during service, and that he 
was treated for low back symptoms for two days about nine 
months prior to separation from service, with no evidence of 
trauma or pathology, that the claimed conditions began no 
less than 16 years after service, and which does not contain 
competent and probative evidence of a nexus between the 
claimed conditions and the Veteran's service), the Board 
finds that the medical evidence outweighs the Veteran's 
contention that he has low back, right ankle, and left knee 
disabilities that are related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2004 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment reports, as well as VA and non-VA 
medical records, and SSA records.  Etiological opinions have 
also been obtained.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the appellant has 
demonstrated an understanding of the evidentiary requirements 
by submitting statements in support of the claims.  In August 
2006, he was afforded a hearing.  In June 2008, he stated 
that he had no further evidence to submit, and that he 
desired that his claims be adjudicated.  Additional argument 
was received in February 2009.  Based upon the above, the 
Board finds that a reasonable person could be expected to 
understand from this notice what was needed to substantiate 
the claims.  As such, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

Service connection for a low back disability, a right ankle 
disability, and a left knee disability, is denied.  


REMAND

In July 2008, the Board remanded all of the issues for 
additional development.  In part, the Board directed an 
examiner to examine joints that included the right knee, as 
well as the left foot and the right foot.  

Unfortunately, a review of the November 2008 VA examination 
report shows that the examiner stated that, "He is not 
claiming service connection for his feet and right knee and 
for that reason these were not examined."  

It is unclear whether this impression came from the Veteran 
during the examination, or some other source.  In any event, 
the report does not contain findings as to the feet, or right 
knee, or an etiological opinion on these issues, and there is 
no record of a withdrawal of the claims for service 
connection for bilateral foot disabilities, or a right knee 
disability.  

In this regard, if the Veteran wishes to withdraw these 
claims, he must do so in writing.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the 
foregoing, a Remand is required in order to afford the 
Veteran an examination of his feet, and right knee, and to 
obtain etiological opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded VA 
examinations to determine the nature, 
extent, and etiology of any left foot, 
right foot, or right knee disabilities.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner must 
indicate that the claims file has been 
reviewed.  Any testing deemed necessary, 
including X-rays, should be performed.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent right knee, left foot, and 
right foot pathology that is found on 
examination should be noted in the report 
of the evaluation.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that any right knee, left foot, 
or right foot, disorders that are found 
on examination were incurred as a result 
of active military service from October 
1974 to June 1976.  

2.  Thereafter, readjudicate the 
Veteran's claims.  If any of the 
decisions remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


